Citation Nr: 1439601	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  11-21 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Huntington, West Virginia


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at King's Daughters Medical Center from November 29, 2010, to November 30, 2010.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel
INTRODUCTION

The Veteran had active service in the United States Army from May 1963 to May 1966 and from November 1966 to November 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Huntington, West Virginia. 

In July 2012, the Veteran presented testimony at a travel board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's claims file.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The totality of the evidence reveals that the Veteran's private hospitalization from November 29, 2010, to November 30, 2010 was rendered in a "medical emergency" of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

2.  VA facilities were not feasibly available from November 29, 2010, to November 30, 2010, considering the urgent nature of the Veteran's medical emergency when he was hospitalized, the geographic location of the VAMC in Huntington, West Virginia, and the nature of the treatment involved.  

3.  The Veteran did not remain at King's Daughters Medical Center from November 29, 2010, to November 30, 2010, beyond the point of stabilization.  

CONCLUSION OF LAW

The criteria are met for payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at King's Daughters Medical Center from November 29, 2010, to November 30, 2010.  38 U.S.C.A. § 1728, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.53, 17.120, 17.130, 17.1002(c) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA treatment notes reveal that the Veteran received emergency and outpatient treatment at the VAMC in Huntington, West Virginia, on November 13th, 15th, and 16th of 2010, after reporting chest pain, right shoulder pain, and stomach sickness.  The pain was noted to be dull and sharp.  The Veteran stated to VA medical personnel that he felt his pacemaker needed to be checked, and a VA cardiac consultation was scheduled for a pacemaker check.  The VA cardiac consult recommended a Holter monitor.  A Holter monitor appointment was scheduled for two weeks later on November 29, 2010.  The Veteran underwent an electrocardiogram (EKG) and was continued on the medication Warfarin.  He was assessed with coronary artery disease.  Notably, the Veteran is service-connected for his heart problems.      

Two weeks later, on November 29, 2010, a VA cardiology procedure note at the VAMC in Huntington, West Virginia, indicated that a 24-hour Holter monitor was applied to the Veteran's chest.  The procedure was explained to the Veteran, and he acknowledged his understanding of the procedure.  He left the VAMC at 1:42 p.m. in the afternoon.

On the same day, November 29, 2010, at approximately 2:30 p.m., less than one hour after leaving the VAMC, the Veteran reported to the King's Daughters Medical Center in Ashland, Kentucky, with complaints of chest pain, upper back pain, fatigue, dizziness, and shortness of breath.  The severity of his pain was recorded as 6/10.  It was noted that the Veteran took nitroglycerin an hour before.  His history of coronary artery disease, hypertension, a pacemaker implant, and a prior coronary artery bypass graft was discussed.  He was hospitalized at King's Daughter Medical Center, a private facility.  The following day, on November 30, 2010, at 6:19 a.m., the Veteran underwent a successful generator change of a dual chamber pacemaker at King's Daughter Medical Center.  It was noted that the previous pacemaker had been in place since 2002 and needed to be changed.  He was prescribed bed rest.    

VA has denied payment or reimbursement of unauthorized medical expenses incurred during his hospitalization at King's Daughter Medical Center from November 29, 2010, to November 30, 2010, on the basis that his hospitalization was not for "emergency treatment."  VA has also denied payment or reimbursement of unauthorized medical expenses for this hospitalization on the basis that VA facilities at the VAMC in Huntington were deemed "feasibly available" at the time of the unauthorized emergency treatment.  See March 2011 administrative decision of the VAMC in Huntington, West Virginia; March 2011 Statement of the Case (SOC); August 2011 Supplemental Statement of the Case (SSOC).  In summary, VA has not authorized payment or reimbursement for his private hospitalization from November 29, 2010, to November 30, 2010.  

The Veteran requests reimbursement of these unauthorized medical expenses.  He contends that his private hospitalization from November 29, 2010, to November 30, 2010, was rendered in a "medical emergency" of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  After leaving the VAMC in his car after receiving his Holter monitor on the afternoon of November 29, 2010, he has indicated that his heart symptoms worsened to the point that he had no choice but to seek the nearest private treatment.  He has also asserted that the VAMC in Huntington, West Virginia, was not feasibly available at the time of the private hospitalization due to the severity/urgency of his condition (he required immediate treatment for his chest pain); the geographical distance (he was driving to his daughter-in-law's when his condition worsened and the private facility was the closest place); and the nature of the treatment (he had been at the VAMC four times in the prior two weeks, but the VAMC did not take adequate action to change his pacemaker).  He has also submitted an invoice for $14,486.77 from the private facility.  See February 2011 NOD; August 2011 VA Form 9; July 2012 hearing testimony.  

When the Veteran receives treatment at a non-VA facility without prior authorization, such as the case here, there are two statutes that allow for claimants to be paid or reimbursed for the medical expenses incurred for that treatment, specifically 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  Application of either statute is generally dependent on whether the Veteran has an adjudicated service-connected disability.   

Effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This bill made various changes to Veteran's mental health care and also addresses other health care related matters.  The changes are liberalizing in that they make reimbursement for medical expenses mandatory instead of discretionary, as well as expand the definition of "emergency treatment" beyond the point of stabilization.  In addition, the changes apply the more liberal prudent layperson standard for determining whether an actual medical emergency existed under either 38 U.S.C.A. § 1725 and § 1728.  The Board will apply the more liberal amended law in this case because the Veteran's private treatment occurred in November 2010, subsequent to the October 2008 effective date of the amendments.  

At the outset, the Board notes that, under 38 U.S.C.A. § 1725, pursuant to the Veterans Millennium Health Care and Benefits Act, payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders for Veteran's without insurance is available if certain conditions are met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.1000-17.1008 (2013).  However, in the present case, section 1725 for nonservice-connected disorders does not apply because the treatment in question from November 29 to 30, 2010, was clearly for a service-connected disability - his heart condition.  See 38 U.S.C.A. § 1728(a)(3); 38 C.F.R. §§ 17.120(a)(1), 17.1000, 17.1002(h).  As such, only 38 U.S.C.A. § 1728 for Veterans with service-connected disability is for consideration here.  In any event, failure to consider section 1725 for nonservice-connected disorders is of no consequence in this case because the definition of what constitutes "emergency treatment" under either 38 U.S.C.A. § 1725 or § 1728 is now the same.  That is, both 38 U.S.C.A. § 1725 and § 1728 now define "emergency treatment" under the more liberal "prudent layperson standard."  

Under the amended version of 38 U.S.C.A. § 1728, the statute remains the same as to the initial eligibility requirement for treatment of a service-connected disability.  However, the amended statutes expand the meaning of "emergency treatment" under section 1725(f)(1) and section 1728(c) by stating:  

(1) The term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary--

(A) When Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable;

(B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and

(C) Until--

(i) such time as the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or

(ii) such time as a Department facility or other Federal facility accepts such transfer if--

(I) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and

(II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.

See 38 U.S.C.A. § 1725 and § 1728 (West 2002 & Supp. 2013).  All three elements must be satisfied for a claimant to qualify for payment or reimbursement.  Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 544 (1997).  That is, these criteria under 38 U.S.C.A. § 1725 and § 1728 are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].

With regard to the issue of what constitutes a "medical emergency," under the prudent layperson standard, emergency treatment not previously authorized including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged) must be rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.120(b) (2013).  

The Court has also held that both medical and lay evidence may be considered in a prudent layperson evaluation for determining what constitutes a "medical emergency."  That is, VA should weigh "the totality of the circumstances" to determine whether a prudent layperson would consider the situation emergent.  Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).

With regard to the issue of feasible availability, the admission of any patient to a private or public hospital at VA expense will only be authorized if a VA medical center or other federal facility to which the patient would otherwise be eligible for admission is not feasibly available.  38 C.F.R. § 17.53 (2013).  A VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  Id.  When non-VA care is authorized in such circumstances, the authorization will be continued after admission only for the period of time required to stabilize or improve the patient's condition to the extent that further care is no longer required to satisfy the purpose for which it was initiated.  Id.

With regard to the issue of feasible availability, under 38 C.F.R. § 17.120(c), pertaining to service-connected disabilities, payment or reimbursement of the expenses of emergency treatment, not previously authorized, can be made when VA or other Federal facilities that VA has an agreement with to furnish health care services for Veterans were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

With regard to the issue of feasible availability, although pertaining to nonservice-connected disabilities, 38 C.F.R. § 17.1002(c) also provides further guidance.  
Under 38 C.F.R. § 17.1002(c), payment or reimbursement of the expenses of emergency treatment, not previously authorized, can be made when VA or other Federal facility/provider that VA has an agreement with to furnish health care services for Veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center).

With regard to the issue of feasible availability, no reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  38 C.F.R. § 17.130 (2012).

In determining the claim at issue, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The central issues in the present case are the following: (1) whether the private hospitalization at King's Daughter Medical Center from November 29, 2010, to November 30, 2010, was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and (2) whether a VA or other Federal facility/provider was not feasibly available on November 29, 2010, to November 30, 2010, and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.  See 38 U.S.C.A. §§ 1725(f)(1), 1728(c); 38 C.F.R. §§ 17.53, 17.120(b), (c).  Simply stated, in the present case, the Veteran prevails if the Board concludes a "medical emergency" existed and a VA facility was not feasibly available from November 29, 2010, to November 30, 2010, under applicable VA law and regulations.  Incidentally, VA's authorization to make payment beyond the point of stabilization is not at issue here because the Veteran was not considered stabilized until after his surgery on November 30, 2010.  See 38 C.F.R. §§ 17.53, 17.121 (2013).  

Upon review of the evidence, the Board finds that the requirements for payment or reimbursement for unauthorized emergency medical treatment from November 29, 2010, to November 30, 2010, under the amended version of 38 U.S.C.A. § 1728 are met.  In this regard, the totality of the circumstances demonstrates that the Veteran's hospitalization from November 29, 2010, to November 30, 2010 at King's Daughter Medical Center was "emergency treatment" under the amended version of 38 U.S.C.A. § 1728(c).  That is, the evidence of record establishes that, from November 29, 2010, to November 30, 2010, a medical emergency existed and that VA facilities at the VAMC in Huntington were not feasibly available.  

With regard to lay evidence of whether a "medical emergency" existed, the Veteran has credibly stated and testified that, after leaving the VAMC in his car after receiving his Holter monitor on the afternoon of November 29, 2010, his heart symptoms worsened to the point that he had no choice but to seek the nearest private treatment.  He was not able to drive to his daughter-in-law's due to the severity of his condition.  It is apparent from his credible testimony that he required immediate treatment for his worsening chest pain, fatigue, dizziness, and shortness of breath.  See February 2011 NOD; August 2011 VA Form 9; July 2012 hearing testimony.  

With regard to medical evidence on the issue of whether a "medical emergency" existed, on November 29, 2010, the Veteran checked in at King's Daughters Medical Center in Ashland, Kentucky, at approximately 2:30 p.m., less than one hour after leaving the VAMC.  Hospital reports state that the Veteran reported chest pain, upper back pain, fatigue, dizziness, and shortness of breath.  The reported severity of his pain was 6/10.  It was also noted that the Veteran took nitroglycerin an hour earlier.  His history of coronary artery disease, hypertension, a pacemaker implant, and a prior coronary artery bypass graft was discussed.  He was hospitalized at the private facility.  On the following day, November 30, 2010, at 6:19 a.m., the Veteran underwent a successful generator change of a dual chamber pacemaker at King's Daughter Medical Center.  It was noted that the previous pacemaker had been in place since 2002 and needed to be changed.  He was prescribed bed rest.  Overall, these facts documented in the private hospital and records provide strong evidence in support of the claim, as they support a situation that was emergent.  

Per the Swinney case, the Board has reviewed and discussed both the medical and lay evidence in a prudent layperson evaluation for determining what constitutes a "medical emergency."  In short, the totality of the evidence establishes that a medical emergency existed from November 29, 2010, to November 30, 2010.  In the context of the above findings, it is shown that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.120(b).  

With regard to medical and lay evidence on this issue of feasible availability of a VA facility, the Board concludes that the VAMC in Huntington, West Virginia, was not "feasibly available" from November 29, 2010, to November 30, 2010.  See 38 U.S.C.A. § 1728(c); 38 C.F.R. §§ 17.53, 17.120(c).  As discussed above, as to the urgency of the Veteran's condition on the afternoon of November 29, 2010, his medical condition with chest pain, shortness of breath, and fatigue, was clearly emergent.  He required immediate treatment for his chest pain.  Both the medical and lay evidence of record confirms this.  As to the geographical distance, he was driving to his daughter-in-law's on the afternoon of November 29, 2010, when his condition worsened, such that the private facility was the closest place as he could no longer safely drive his vehicle.    

Moreover, the Veteran had already visited the VAMC four times in the prior two weeks seeking relief for his heart symptoms - on November 13th, 15th, 16th, and 29th, yet the VAMC did not take adequate action to change his pacemaker.  The existence of a VA facility does not in and of itself mean that the VA facility was feasibly available.  Cotton v. Brown, 7 Vet. App 325, 327 (1995).  The Veteran has credibly stated that the VAMC told him they were overwhelmed with patients and he would have to wait, despite the Veteran's documented concerns in VA treatment records that his pacemaker needed to be checked.  The Veteran had no reasonable reason to believe on the afternoon of November 29, 2010, that the VAMC would provide immediate treatment for his worsening heart condition.  He had already visited the VAMC that very afternoon only one hour before.  The Board observes that an attempt to revisit the VAMC or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, as prior adequate treatment for his pacemaker had been refused or not performed by the VAMC in question.  See 38 C.F.R. § 17.120(c).  Given the Veteran's level of distress and past history, a prudent layperson would not have gone back to the VAMC in question for emergency treatment or surgery that afternoon.  All of the factors of feasible availability as listed under the applicable VA regulations weigh in the Veteran's favor.  

Accordingly, the Board finds that payment or reimbursement of unauthorized medical expenses incurred during his hospitalization at King's Daughter Medical Center from November 29, 2010, to November 30, 2010, is warranted.  38 U.S.C.A. §§ 1728, 5107 (West 2002 & Supp. 2013).  


ORDER


Payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at King's Daughters Medical Center from November 29, 2010 to November 30, 2010, is granted.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


